SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ARTHUR WEST,
                       Plaintiff,

                       v.
                                                       Civil Action No. 10-cv-666 (RLW)
JOHN ROBERTS, et al.,

                       Defendants.

                                    MEMORANDUM OPINION

       This matter is before the Court on Plaintiff’s pro se Complaint, Motion for extension of

time for service of process (Docket No. 3), and Motion for costs of service of process on

defendants Suter, Roberts and Kennedy (Docket No. 4). The Court dismisses Plaintiff’s

Complaint pursuant to Fed. R. Civ. P. 12(h)(3) and denies Plaintiff’s pending motions as moot.

                                     FACTUAL SUMMARY

       Plaintiff is a resident of the state of Washington. He sues two sitting justices of the

United States Supreme Court (Roberts and Kennedy), clerks of the Supreme Court (Suter and

Atkins), a United States District Judge and clerk for the Western District of Washington (Settle

and Rifkin), the current Washington Secretary of State (Reed), and the current Washington

Attorney General (McKenna). The Complaint arises out of Plaintiff’s failed attempts in other

courts to intervene in a case about and obtain documents relating to a Washington state

referendum. In fact, as best as this Court can discern, Plaintiff’s allegations wholly relate to

Defendants’ acts related to cases in other courts. In short, Plaintiff alleges that the judicial

defendants (Roberts, Kennedy, Settle, Suter, Atkins and Rifkin): 1) rendered erroneous

decisions; 2) denied him the right to file certain pleadings; or 3) denied him the right to intervene

in certain cases where he was otherwise not a party. Plaintiff alleges that the Washington state


                                                   1
 
               SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION


officials (Reed and McKenna): 1) failed to assert defenses that Plaintiff thinks they should have

asserted in a case in which Plaintiff was not a party; and 2) denied him the right to inspect certain

documents in the state’s possession relating to the referendum. Plaintiff alleges that Defendants’

conduct violated his constitutional rights, that Defendants discriminated against him due to his

membership in a suspect class (a class that he fails to specify), and that Defendants violated the

Americans with Disabilities Act (despite the fact that he fails to allege the nature of his

disability).

                                            ANALYSIS

        Despite the favorable inferences a plaintiff receives on a motion to dismiss, in resolving a

question of subject matter jurisdiction, “it is to be presumed that a cause lies outside the federal

court’s limited jurisdiction unless the plaintiff establishes by a preponderance of the evidence

that the Court possesses jurisdiction.” Ramer v. United States, 620 F.Supp.2d 90, 95-6 (D.D.C.

2009) (internal citations and quotation marks omitted). Moreover, “[w]hile the complaint is to

be construed liberally, the Court need not accept factual inferences drawn by plaintiffs if those

inferences are not supported by facts alleged in the complaint, nor must the Court accept

plaintiffs’ legal conclusions.” See Speelman v. United States, 461 F.Supp.2d 71, 73 (D.D.C.

2006). Although a pro se Plaintiff’s complaint is held to a less stringent standard than formal

pleadings drafted by lawyers, this does not give a pro se plaintiff license to ignore the Federal

Rules of Civil Procedure or expect the Court to decide what claims a plaintiff may or may not

want to assert. See Redwood v. Council of the District of Columbia, 679 F.2d 931, 933 (D.C.

Cir. 1982); Haines v. Kerner, 404 U.S. 519, 520 (1972); Jarrell v. Tisch, 656 F.Supp. 237,

239 (D.D.C. 1987). Thus, although pro se complaints are held to a less stringent standard, “even

a pro se plaintiff bears the burden of establishing that the Court has subject matter jurisdiction.”



                                                  2
 
              SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION


Curran v. Holder, 626 F.Supp.2d 30, 33 (D.D.C. 2009) (internal quotation marks and citations

omitted).  

        Although Plaintiff claims to sue all officials in their official and personal capacities,

Plaintiff has only alleged facts relating to acts that Defendants have performed in the course of

their official duties as judges, judicial officers or state officials. Plaintiff has failed to allege facts

to support a finding that any of the Defendants acted outside their jurisdiction or discretion.

Therefore, all claims against Defendants in their personal capacities are dismissed.

        All claims against the judges and clerks must also be dismissed because those defendants

enjoy absolute immunity from acts arising out of their official duties. See Sibley v. U.S. Supreme

Court, 2011 WL 1983343, at *3-4 (D.D.C. 2011). Even if not, this Court lacks subject matter

jurisdiction to review the decisions of the Supreme Court, which Plaintiff asks this Court to do.

In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992). “It seems axiomatic that a lower court may not

order the judges or officers of a higher court to take an action.” Panko v. Rodak, 606 F.2d 168,

171 n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980). As such, this Court has no subject

matter jurisdiction over Defendants Roberts, Kennedy, Suter and Atkins.

        Similarly, in order to grant the relief sought against Settle and Rifkin, this Court would be

called upon to review and pass on the decisions of its sister court in the Western District of

Washington. A federal district court, however, lacks subject matter jurisdiction to review the

decisions of another federal district court. See 28 U.S.C. § 1331, 1332 (general jurisdictional

provisions); Fleming v. United States, 847 F.Supp. 170, 172 (D.D.C. 1994), cert. denied 513

U.S. 1150 (1995).

        Finally, any claims against Reed and McKenna in their official capacities must be

dismissed. A suit against a state official in his official capacity is deemed a suit against the state.


                                                    3
 
                      SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION


Kentucky v. Graham, 473 U.S. 159, 166 (1985). The Eleventh Amendment immunizes a state

from suit in federal court, unless immunity is waived.1 See College Savings Bank v. Florida

Prepaid Postsecondary Education Expense Board, 527 U.S. 666, 675-76 (1999); Keenan v.

Washington Metropolitan Area Transit Authority, 643 F. Supp. 324, 327-28 (D.D.C. 1986)

(citing cases). A waiver is found “only where stated by the most express language or by such

overwhelming implications from the test as [will] leave no room for any other reasonable

construction.” Morris v. Washington Metropolitan Area Transit Authority, 781 F.2d 218, 221

(D.C. Cir. 1986) (internal citations and quotation marks omitted). Plaintiff has not alleged, and

the complaint does not reveal, any facts or other basis from which the Court may find a waiver of

Washington state’s immunity, which extends to its agents sued in their official capacity.

              For the foregoing reasons, Plaintiff’s Complaint is dismissed and his pending motions are

denied as moot. An Order accompanies this Memorandum.



Date: July 26, 2011                                                           /s/
                                                                   ROBERT L. WILKINS
                                                                   United States District Judge




                                                            
1
        The amendment provides in pertinent part: “[t]he judicial power of the United States shall
not be construed to extend to any suit in law or equity, commenced or prosecuted against one of
the United States by Citizens of another State.” U.S. Const. amend. XI. It is long established
that this amendment applies equally to suits brought by citizens against their own states. See
Edelman v. Jordan, 415 U.S. 651, 662-63 (1974); Hans v. Louisiana, 134 U.S. 1, 13-15 (1890). 


                                                               4